 

Exhibit 10.5

 

ESCROW AGREEMENT

 

This Escrow Agreement (this “Escrow Agreement”) is dated as of this 19th day of
November, 2018, by and among I-AM Capital Acquisition Company, a Delaware
corporation (the “Company”), Shripal Morakhia (“Morakhia”) and Ellenoff Grossman
& Schole LLP, as escrow agent (“Escrow Agent”). The Company, Morakhia and the
Escrow Agent are sometimes individually referred to as a “Party” and
collectively as the “Parties”.

 

WHEREAS, on May 3, 2018, the Company entered into a share subscription agreement
(as amended, the “Subscription Agreement”), with Smaaash Entertainment Private
Limited, a private limited company incorporated under the laws of India
(“Smaaash”), Morakhia, and AHA Holdings Private Limited (“AHA Holdings”, and
together with Morakhia, the “Smaaash Founders”), pursuant to which the Company
agreed to contribute cash to Smaaash in exchange for newly issued equity shares
of Smaaash (the “Transaction”);

 

WHEREAS, pursuant to the Subscription Agreement, the Smaaash Founders agreed
that within six (6) months following the closing of the Transaction, they shall
transfer all of their ownership interest in Smaaash (representing 33.6% of the
share capital of Smaaash on a fully diluted basis as of June 22, 2018) (the
“Additional Smaaash Shares”) to the Company in exchange for newly issued shares
of common stock of the Company (the “New Company Shares”) in an amount which
would enable the Smaaash Founders to retain their 33.6% ownership interest in
Smaaash indirectly through their interest in the Company;

 

WHEREAS, the Subscription Agreement further provides that the Company shall
issue an aggregate of 2,000,000 shares of its common stock, upon the closing of
the Transaction to the Smaaash Founders as an upfront portion of the New Company
Shares (the “Upfront I-AM Shares”). The Subscription Agreement provides that the
Upfront I-AM Shares will be held in escrow and shall be either, (i) if the
Additional Smaaash Shares are not transferred in full to the Company within the
designated six-month period, cancelled, or (ii) if the Additional Smaaash Shares
are transferred in full to the Company within the designated six-month period,
released from escrow and the number of Upfront I-AM Shares shall be deducted
from the New Company Shares that will be issued to the Smaaash Founders upon the
delivery of the Additional Smaaash Shares; and

 

WHEREAS, each of the Company and Morakhia (on behalf of himself and the other
Smaaash Founder) have requested that Ellenoff Grossman & Schole LLP act as the
escrow agent.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

1.Defined Terms.

 

All terms not otherwise defined herein shall have the meaning ascribed to such
terms in the Subscription Agreement.

 

2.Establishment of Escrow; Delivery of the UpFront I-AM Shares.

 

(a)          Each of the Company and Morakhia hereby request, and the Escrow
Agent hereby accepts, that the Escrow Agent shall serve as an escrow agent for
the Upfront I-AM Shares.

 

(b)          The Company and Morakhia hereby deposit with the Escrow Agent,
Stock Certificate No._____, representing the 2,000,000 Upfront I-AM Shares
issued in the name of Shripal Morakhia (the “Escrow Certificate”), to be held in
escrow by Escrow Agent in accordance with the terms hereof. The Escrow Agent
hereby acknowledges receipt of the Escrow Certificate.

 



 

 

3.            Release of the Escrow Certificate. The Escrow Certificate shall be
released by the Escrow Agent to Morakhia upon Escrow Agent’s receipt of written
certification from the Company that it has received from Smaaash all of the
Additional Smaaash Shares.

 

4.            Acceptance by the Escrow Agent. The Escrow Agent hereby accepts
and agrees to perform its obligations hereunder, provided that:

 

(a)          Escrow Agent may act in reliance upon any signature believed by it
to be genuine, and may assume that any person who has been designated by the
Company or Morakhia to give any written instructions, notice or receipt, or make
any statements in connection with the provisions hereof has been duly authorized
to do so. The Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions. The names and true signatures of each
individual authorized to act singly on behalf of the Company or Morakhia are set
forth on Schedule A, which is attached hereto and made a part hereof.

 

(b)          Escrow Agent may act relative hereto in reliance upon advice of
counsel in reference to any matter connected herewith. The Escrow Agent shall
not be liable for any mistake of fact or error of judgment or law, or for any
acts or omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(c)          The Company and Morakhia, jointly and severally, agree to indemnify
and hold the Escrow Agent harmless from and against any and all claims, losses,
costs, liabilities, damages, suits, demands, judgments or expenses (including
but not limited to attorney’s fees) claimed against or incurred by Escrow Agent
arising out of or related, directly or indirectly, to this Escrow Agreement.

 

(d)          In the event that an Escrow Agent shall be uncertain as to its
duties or rights hereunder, the Escrow Agent shall be entitled to (i) refrain
from taking any action other than to keep safely the Escrow Certificate until
they shall be directed otherwise by a court of competent jurisdiction, or (ii)
deliver the Escrow Certificate to a court of competent jurisdiction.

 

(e)          The provisions of this Section 4 shall survive the expiration or
termination of this Escrow Agreement.

 

5.Resignation and Termination of the Escrow Agent.

 

The Escrow Agent may resign at any time by giving 30 days’ written notice of
such resignation to the Company and Morakhia. Upon providing such notice, the
Escrow Agent shall have no further obligation hereunder except to hold the
Escrow Certificate which it has received as of the date on which it provided the
notice of resignation as depositary. In such event, the resigning Escrow Agent
shall not take any action until the Company and Morakhia have designated a
banking corporation, trust company, attorney or other person as successor. Upon
receipt of such written instructions signed by the Company and Morakhia, the
Escrow Agent shall promptly deliver the Escrow Certificate to such successor and
shall thereafter have no further obligations hereunder.

 

2



 

 

6.          All notices and other communications hereunder shall be in writing
and shall be deemed sufficiently given if delivered: (i) by hand against receipt
or sent by prepaid, registered mail or (ii) by email transmission (with
confirmation of receipt), or (iii) by overnight courier service, and addressed
as follows:

 



To the Company:   I-AM Capital Acquisition Company 1345 Avenue of the Americas,
11th Floor New York, New York 10105 Attention: F. Jacob Cherian Email:
fjc@i-amcapital.com   To Escrow Agent:   Ellenoff Grossman & Schole LLP 1345
Avenue of the Americas, 11th Floor New York, New York 10105 Attn: Barry I.
Grossman, Esq. Email: bigrossman@egsllp.com   To: Morakhia:   Shripal Morakhia
2nd Floor, Trade View Building, Oasis Complex, PB Marg, Lower Parel,
Mumbai   400013, Maharashtra Email: shripal@smaaash.in  



or to such other address as any Party may from time to time designate by notice
to the other Parties, and any notice or other communication given hereunder
shall be effective upon receipt.

 

7.          This Escrow Agreement shall be governed by the laws of the State of
New York applicable to contracts made and to be entirely performed within such
State and without regard to the conflicts of laws principles thereof.

 

8.          This Escrow Agreement may be executed in one or more counterparts
and by facsimile transmission, each of which shall be deemed an original, and
all of which together shall constitute one and the same instrument. The
provisions contained in this Escrow Agreement shall be binding upon and shall
inure to the benefit of each Party hereto and its representatives, heirs,
successors and assigns. This Escrow Agreement constitutes the entire agreement
among the Parties hereto concerning the subject matter hereof. No amendment,
change, or variance from this Escrow Agreement shall be binding on any Party
unless mutually agreed to by the Parties and executed by their authorized
officers or agents in writing.

 

9.          Morakhia acknowledge that: (i) he has been advised that the Escrow
Agent serves as counsel to the Company and (ii) each of the Company and Morakhia
waives any conflict of interest. Further, Morakhia acknowledges and agrees that
the Escrow Agent is serving as Escrow Agent as an accommodation to him and at
this request and he has been advised to obtain this own counsel in connection
with this Escrow Agreement.

 

3



 

 

Now therefore, intending to be bound, the parties have duly executed this Escrow
Agreement as of the date above written.



        I-AM CAPITAL ACQUISITION COMPANY       By:       Name:     Title:      
ELLENOFF GROSSMAN & SCHOLE LLP       By:       Name:     Title:



  

    /s/ Shripal Morakhia       Shripal Morakhia, individually and on behalf of
AHA Holdings Private Limited





 

 

Schedule A

 

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company,
Morhakia, or AHA Holdings, as applicable.

 



The Company       Name True Signature     F. Jacob Cherian       Suhel Kanuaga  
    Morakhia or AHA Holdings       Shripal Morakhia  

 

